--------------------------------------------------------------------------------

Exhibit 10.2
 
PROMISSORY NOTE
 
€15,000,000 
 
August 12, 2013
 
 
Berkeley, California

 
FOR VALUE RECEIVED, XOMA (US) LLC, a Delaware limited liability company
("Borrower"), hereby promises to pay to the order of LES LABORATOIRES SERVIER, a
corporation organized under the laws of France ("Lender"), the principal sum of
Fifteen Million Euros (€15,000,000) (the "Loan") together with accrued and
unpaid interest thereon, each due and payable on the dates and in the manner set
forth below.
 
This Promissory Note is the Note referred to in and is executed and delivered in
connection with that certain Security Agreement, dated as of even date herewith,
executed by Borrower in favor of Lender (as the same may from time to time be
amended, modified or supplemented or restated, the "Security Agreement"), and
that certain Loan Agreement, dated as of December 30, 2010, as amended, by and
between Borrower and Lender (as the same may from time to time be amended,
modified or supplemented or restated, the "Loan Agreement"), among other
agreements. Additional rights and obligations of Lender are set forth in the
Security Agreement and the Loan Agreement. All capitalized terms used herein and
not otherwise defined herein shall have the respective meanings given to them in
the Loan Agreement and the Security Agreement.
 
1.            Original Note; Loan Agreement.  This Promissory Note replaces the
Promissory Note, dated as of January 13, 2011, issued by Xoma Ireland Limited to
Lender (the "Original Note"). Lender shall deliver the cancelled Original Note
to Xoma Ireland Limited upon its receipt of this Promissory Note, executed by
the Borrower. This Promissory Note shall be the Note referred to in the Loan
Agreement and is entitled to the benefits of all provisions of the Loan
Agreement. All references in the Loan Agreement to the "Note" shall be deemed to
refer to this Promissory Note.
 
2.          Principal Repayment.  The total outstanding principal amount of the
indebtedness evidenced by this Promissory Note shall be due and payable in
accordance with the terms of the Loan Agreement. Demand, diligence, presentment,
protest and notice of non­payment and protest are hereby waived by the Borrower.
 
3.          Interest Rate.  Borrower further promises to pay interest on the
outstanding principal amount hereof at the rate or rates per annum and in the
manner set forth in the Loan Agreement, or the maximum rate permissible by law,
whichever is less.
 
4.          Payment on Non-Business Day.  In the event that any payment of any
principal, interest, fees or other amounts payable by Borrower under or pursuant
to the Loan Agreement, or under any other Loan Document shall become due on any
day which is not a Business Day, such due date shall be extended to the next
succeeding Business Day, further provided that no interest shall accrue from and
during any such extension.

--------------------------------------------------------------------------------

5.          Default.  Upon the occurrence and during the continuance of an Event
of Default under the Loan Agreement or any of the other Loan Documents, all
unpaid principal, accrued interest and other amounts owing hereunder shall
become due and payable as provided in the Loan Agreement and the Lender shall
have all rights and remedies against the Borrower as provided in the Loan
Agreement, the Security Agreement and under applicable law.
 
6.          Secured Note.  The full amount of this Note is secured by the
Collateral identified and described as security therefore in the Security
Agreement executed by and delivered by Borrower to Lender. Borrower shall not,
directly or indirectly, create, permit or suffer to exist, and shall defend the
Collateral against and take such other action as is necessary to remove, any
Lien on or in the Collateral, or in any portion thereof.
 
7.          Representations and Warranties. By its execution hereof, Borrower
hereby represents and warrants that each of the representations and warranties
contained in the Loan Agreement and the other Loan Documents shall be true and
correct as of the date hereof, provided that each reference in such provisions
to XOMA Ireland shall be deemed to refer to the Borrower.
 
8.          Governing Law.  This Note shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York, excluding
conflict of laws principles that would cause the application of laws of any
other jurisdiction. The provisions of Section 9 of the Security Agreement are
hereby incorporated by reference (including with respect to arbitration) and
this Promissory Note and the parties hereto shall otherwise be subject to all of
the terms and conditions of Section 9 of the Security Agreement, mutatis
mutandis.
 
9.          Successors and Assigns.  The provisions of this Note shall inure to
the benefit of and be binding on any successor to Borrower and shall extend to
any holder hereof.
 
BORROWER
XOMA (US) LLC
 
 
 
 
 
 
By:
/s/ James R. Neal
 
 
Printed Name:
James R. Neal
 
 
Title:
VP Business Development
 

 
 

--------------------------------------------------------------------------------